DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Dependent Claim
2.	Claim 3 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form.
Claim 3 depending from claim 3 is an improper depending form.
For examination on the merits the claim will be interpreted as dependent from claim 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claim 3, depends from claim 3, depending from same claim is rejected as indefinite. 
Claim 4 is considered indefinite because it depends from claim 3.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation "the computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1, 5-12, 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process which is statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include 
determining based on at least one performance characteristic, that a maintenance procedure is needed for an electronic device; determining, based on the maintenance procedure being needed and at least one usage parameter associated with the electronic device, a time and a duration for the maintenance procedure.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “causing a component of the electronic device to perform the maintenance procedure at the determined time for the determined duration” does not identify what component and what electronic device the maintenance procedure is being performed on. Even though, it seems that there is action being taken, this additional element is considered abstract because no particular machine, that causes a component of the electronic device to perform the maintenance procedure at the determined time for the determined duration, is recited. Therefore the claims are found to be patent ineligible.  
	
Claims 12 and 22 are rejected under 35 USC 101 for the same reasons as in claim 1.

	Dependent claim(s) 5-11 and 16-21, dependent directly from 1, 12 or 22, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 5-11 and 16-21 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

6.	Claims 2, 13-15 and 23-28 are considered eligible under 35 USC 101. 


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Pub. No. US 2016/0238014) (hereinafter Liu).
As per claims 1-3 and 12-14, Liu teaches determining based on at least one performance characteristic (i.e. reading a duty cycle of the converted pulse width modulation signal in real time), that a maintenance procedure is needed for an electronic device (i.e. The fan is reversely rotated to eliminate dust when the motor is operated in the reverse rotation mode) (see paragraph [0014]); determining, based on the maintenance procedure being needed and at least one usage parameter associated with the electronic device (i.e. the duty cycle is lower than or equal to the first threshold value) , a time and a duration for the maintenance procedure, and causing a component of the electronic device to perform the maintenance procedure at the determined time for the determined duration (i.e. the detection control circuit drives the motor controller to switch operation mode of the motor from the forward rotation mode to the reverse rotation mode) (see paragraph [0014]) and (see paragraph [0041], the control system 1 confirms that the operation mode of the motor 10 needs to be switched from the forward rotation mode to the reverse rotation mode. While the motor 10 is operated in the reverse rotation mode and the procedure of eliminating dust is performed for a certain time period, the influence of the reverse rotation of the motor 10 on the heat-dissipating efficacy of the electronic device will be reduced).

As per claims 4 and 15, Liu further teaches that the at least one performance characteristic comprises a present rotational speed of the fan, wherein the maintenance procedure is determined to be needed for the electronic device when the present rotational speed is less than a threshold rotational speed associated with a present level of voltage provided to the fan (see paragraph [0014], When the motor is operated in the forward rotation mode, the detection control circuit drives the motor controller to control the rotation speed of the fan according to the duty cycle, and the detection control circuit double-checks whether the duty cycle is lower than or equal to a first threshold value, and paragraph [0029]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chang (Pub. No. US 2007/0095522).
As per claims 5 and 16, Liu teaches the system as stated above except that the at least one performance characteristic comprises a present temperature within the electronic device, wherein the maintenance procedure is determined to be needed for the electronic device when the present temperature is above a temperature threshold.
Chang teaches “determining if a temperature of an electronic component is higher than a specific temperature; and if so, then reversing the computer fan for a specific amount of time as indicated by a timer” (see abstract) and “avoid low operating efficiencies or damage to the electronic components in a computer caused by dust by using a cooling fan of the computer to clean dust” (see paragraph [0009]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chang’s teaching into Liu’s invention because maintenance procedure (i.e. reversing the computer fan for a specific amount of time as indicated by a timer) would be performed when the present temperature of the electronic is above a temperature threshold.  Therefore, damage of the electronic device would be avoided.
As per claims 6 and 17, Liu teaches the system as stated above except that the at least one performance characteristic comprises a difference between the present temperature and a previous temperature within the electronic device, wherein the maintenance procedure is determined to be needed for the electronic device when an absolute value of the difference is greater than a temperature threshold.
Chang teaches “determining if a temperature of an electronic component is higher than a specific temperature; and if so, then reversing the computer fan for a specific amount of time as indicated by a timer” (see abstract) and “avoid low operating efficiencies or damage to the electronic components in a computer caused by dust by using a cooling fan of the computer to clean dust” (see paragraph [0009]).  The examiner notes that it is obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to compute the difference or variation between the present temperature and a previous temperature or a reference temperature measured when the electronic device was operating in a normal status and compare the computed difference to a predetermined threshold value, In re Rose, 105 USPQ 237 (CCPA 1955 (design choice).   It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to compare the difference between the two temperatures of the electronic device at different times to a predetermined temperature threshold   because maintenance procedure (i.e. reversing the computer fan for a specific amount of time as indicated by a timer) would be performed when the difference between  the two temperatures of the electronic is above the predetermined temperature threshold.  Therefore, damage of the electronic device would be avoided.

9.	Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shimotono et al. (Pub. No. US 2010/0030395) (hereinafter Shimotono).
	Liu teaches the system as stated above except that the at least one usage parameter comprises a utilization rate for a communication module of the electronic device.
	Shimotono teaches that “the prediction temperature received from the temperature prediction portion based on an updated utilization rate of the CPU 11 received from the utilization rate meter 67 of the OS” (see paragraphs [0039] and [0057]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Shimotono’s teaching into Liu’s invention because the temperature of the device would be predicted based on the utilization rate of the electronic device.  Therefore, maintenance procedure on the electronic device would be scheduled to prevent damage of electronic device.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Guo et al. (Pub. No. US 2013/0294029) (hereinafter Guo).
	Liu teaches the system as stated above except that the electronic device is one of a plurality of electronic devices in communication with a control device.
	Guo teaches “a fan control system may be used in data center container for dissipating heat from a plurality of electronic devices. The fan control system includes an infrastructure management module (IMM) 10, a switch 20, a plurality of nodes 50, a plurality of fan boards 70, and a plurality of fan modules 80” (see paragraph [0011] and Fig. 11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching into Liu’s invention because plurality of electronic devices would be maintained. Therefore, damage of the electronic device would be avoided.

Examiner’s Notes
11.	Claims 9, 10 and 20 distinguish over the prior art because none of the prior art of record teaches or fairly suggests method comprising: wherein determining the time and the duration for the maintenance procedure comprises: determining, for each of the plurality of communication modules, one or more network traffic types processed during each of a plurality of intervals of time, wherein the one or more network traffic types comprises one or more of high-priority traffic or low-priority traffic; determining, based on each utilization rate and the one or more network traffic types, at least one interval of time associated with low-priority traffic and a lowest utilization rate for at least one of the plurality of communication modules; and determining, based on the at least one interval of time, a time and a duration for the maintenance procedure, in combination with the rest of the claim limitation as claimed and defined by the applicant.

12.	Claims 21 distinguish over the prior art because none of the prior art of record teaches or fairly suggests method comprising: determining, by the control device based on at least one second performance characteristic, that a maintenance procedure is needed for a second electronic device of the plurality of electronic devices; determining, based on the maintenance procedure being needed for the second electronic device, a second time and a second duration for the maintenance procedure; and sending, to the second electronic device, a second instruction comprising the second time and the second duration, wherein the second instruction causes a component of the second electronic device to perform the maintenance procedure at second time for the second duration, in combination with the rest of the claim limitation as claimed and defined by the applicant.
 13.	Claims 22 distinguish over the prior art because none of the prior art of record teaches or fairly suggests method comprising: determining, based on at least one second performance characteristic, that a second maintenance procedure is needed for a second electronic device of the plurality of electronic devices; sending, to the first electronic device, a first instruction comprising a first time and a first duration for the first maintenance procedure, wherein the first instruction causes a component of the first electronic device to perform the first maintenance procedure at the first time for the first duration; and sending, to the second electronic device, a second instruction comprising a second time and a second duration for the second maintenance procedure, wherein the second instruction causes a component of the second electronic device to perform the second maintenance procedure at second time for the second duration, in combination with the rest of the claim limitation as claimed and defined by the applicant.
Allowable Subject Matter
14.	Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art
15.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Melanson et al. [‘960] disclose a system for preventing dust-fouling in a computer system. During operation of the computer system, the system monitors the computer system and determines if the computer system is becoming dust-fouled. If so, the system reverses fans in the computer system to circulate air through the computer system in the opposite direction to dislodge and disperse dust from the computer system.

   
 Contact information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857